Exhibit 99.1 LAYNE CHRISTENSEN REPORTS FISCAL 2 THE WOODLANDS, TEXAS, September 11, 2017 – Layne Christensen Company (NASDAQ: LAYN) (“Layne” or the “Company”) today announced financial and operating results for the fiscal 2018 second quarter (Q2 FY 2018) ended July 31, 2017. Q2 FY 2018 Financial Highlights • Financial performance in Q2 FY 2018 improved significantly compared to the prior year period as a result of a marked improvement in earnings at Mineral Services, further SG&A cost reductions and continuing strong performance at Inliner. • Reported net loss from continuing operations for Q2 FY 2018 was ($2.1) million, or ($0.11) per share, compared to ($5.4) million, or ($0.27) per share, for the fiscal 2017 second quarter (Q2 FY 2017). • Total Adjusted EBITDA (a non-GAAP financial measure as defined below) increased to $10.0 million in Q2 FY 2018 compared to $7.2 million in Q2 FY 2017. • Water Resources produced significant sequential improvement compared to the fiscal 2018 first quarter, generating higher revenues and Adjusted EBITDA. • Unallocated corporate expenses reflected in Adjusted EBITDA declined versus the prior year period and were $5.5 million in Q2 FY 2018 compared to $6.7 million in Q2 FY 2017. • As of July 31, 2017, cash and cash equivalents were $34.2 million, and total debt was $164.1 million.Total liquidity, which includes availability under Layne’s credit facility and total cash and cash equivalents, was $107.6 million at July 31, 2017, compared to $121.5 million at April 30, 2017. • Total backlog was $182.8 million at July 31, 2017 compared to $172.2 million at April 30, 2017 and $194.1 million at July 31, 2016. • Layne completed construction of its new high-capacity water pipeline and infrastructure system in the Delaware Basin of West Texas and generated positive earnings from the Water Midstream business during Q2 FY 2018. CEO Commentary Michael J. Caliel, President and Chief Executive Officer of Layne, commented, “We remain encouraged with the overall trajectory of our business and the significant improvement in financial performance that we delivered in the second quarter. We saw continued strength at Inliner, improved activity and profitability at Mineral Services and further reductions in SG&A costs.In addition, the improvements underway at Water Resources to stem project losses we incurred in the last half of fiscal year 2017 led to meaningful sequential improvement for the division. “We are also very excited about our entry into the energy infrastructure business as we completed our new high-capacity water pipeline in the Delaware Basin of West Texas ahead of schedule.Driven by increased demand from upstream producers, we are now in the process of expanding our pipeline capacity and we plan to further leverage our substantial core competencies in water sourcing, drilling and treatment to provide water infrastructure solutions to our energy clients. “We remain intently focused on our fiscal 2018 objectives to significantly improve profitability at Water Resources, leverage our strengths at Inliner to grow the business, take advantage of the improved levels of activity in the Americas for Minerals Services, further reduce our cost base and significantly grow our energy infrastructure business. Our first half results clearly indicate that we are making meaningful progress.” 2 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED FINANCIAL DATA Three Months Six Months Ended July 31, Ended July 31, (unaudited) (unaudited) (in thousands, except per share data) Revenues $ Cost of revenues (exclusive of depreciation and amortization charges shown below) Selling, general and administrative expenses (exclusive of depreciation and amortization charges shown below) Depreciation and amortization ) Gain (loss) on sale of fixed assets ) 89 Equity in earnings of affiliates Restructuring costs ) Interest expense ) Other income, net 80 66 Loss from continuing operations before income taxes ) Income tax (expense) benefit ) ) ) Net loss from continuing operations ) Net (loss) income from discontinued operations ) ) ) Net loss $ ) $ ) $ ) $ ) Loss per share information: Loss per share from continuing operations - basic and diluted $ ) $ ) $ ) $ ) (Loss) income per share from discontinued operations - basic and diluted ) ) ) Loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and dilutive As of July 31, January 31, (in thousands) (unaudited) (unaudited) Balance Sheet Data Cash and cash equivalents $ $ Working capital Adjusted working capital (excluding cash and cash equivalents) Total assets Total debt Total Layne Christensen Company equity Common shares issued and outstanding 3 Summary of Operating Segment Data The following are revenues and Adjusted EBITDA for Layne's operating segments. A discussion of the results for Q2 FY 2018 for each segment compared to the prior year period follows the table. Three Months Six Months Ended July 31, Ended July 31, (in thousands) Revenues Water Resources $ Inliner Mineral Services Intersegment eliminations — ) — ) Total revenues $ Total Adjusted EBITDA Water Resources $ Inliner Mineral Services Unallocated corporate expenses ) Total Adjusted EBITDA $ Water Resources Revenues for Water Resources decreased during the three months ended July 31, 2017 compared to the prior year period primarily due to reduced activity in agricultural drilling projects in the western U.S. stemming from increased precipitation in the region and a decline in injection well activity.
